Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on May 9, 2022.


Status of Claims
Claims 21 and 31 have been amended.
Claims 21-40 are currently pending and have been examined. 


Double Patenting
For continuity of record, Examiner maintains the withdrawal of the nonstatutory double patenting rejection of claims 21-20, over claims 1-20 of patent application 14/939,591. Based on MPEP 804 (I)(B) the rejection has been withdrawn because previously copending application 14/939,591 has been abandoned as of January 13, 2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending Application No.17/139728. Although the conflicting claims are not identical, they are not patentably distinct from each other.

15/815398
17/139728
receive, independent of a computing device requesting content, sensor information from a push content agent interfacing with an application executing on the computing device;
periodically receiving, by one or more processors of a data processing system, independent of a computing device requesting content, data from the computing device that provides sensor information via a push content agent executing on the computing device, the push content agent in communication with the data processing system;
generate, responsive to the sensor information and independent of the computing device requesting content, and subsequent to identification of the time window during which push content items are authorized for presentation via the computing device, a request to select and transmit audio content for presentation during the time window in a push content slot via a computing device linked to an account identifier;
automatically generating, by the data processing system, responsive to a comparison of the sensor information with the value for the trigger parameter and independent of the computing device requesting content, instructions to transmit content for presentation at the computing device linked to the account identifier
select, via the push selection process, a push content item comprising an audio content item from the plurality of candidate push content items based on the selection score for each candidate push content item;
selecting, by the data processing system responsive to the instructions generated by the data processing system, for the account identifier, a push content item for presentation at the computing device
determine, based on the account identifier and the time window, a parameter used to -2- 4822-5901-3569.1Atty. Dkt. No. 098981-5125 (GGL-056USCON) control delivery of the selected push content item to the computing device of the account identifier;
determining, by the data processing system, based on the account identifier, a parameter used to control delivery of the selected push content item to the computing device of the account identifier;
compare a value of the determined parameter with a threshold value to authorize the selected push content item for presentation in the push content slot via the computing device linked to the account identifier; and
comparing, by the data processing system, a value of the determined parameter with a threshold value to determine whether to authorize or restrict transmission of the selected push content item to the computing device linked to the account identifier


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 27-29, 31-33, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2007/0005188).

Claim 21 and 31
Johnson discloses: 
a data processing system comprising one or more processors  and memory that execute a push trigger, a content selector, and a delivery control agent [0007, notification controller, the data processing system to (Johnson [0007]): 
receive, independent of a computing device requesting content, sensor information from a push content agent interfacing with an application executing on the computing device; (Johnson [0007][0021][0061])  See “The server data processing system (SDPS) [push content agent] communicates with the receiving data processing system (RDPS) by pushing content (i.e. proactive content delivery) when appropriate, rather than in response to a user query.” See also “Content is pushed out to receiving devices at the most appropriate times. Users do not pull the content with a query.” See also [0061] “The Receiving Data Processing System executes at a wireless device, for example mobile laptop computer 126, wireless telephone 128, a personal digital assistant (PDA) 130, or the like. See also [0010] where the GPS [sensor information] represents the candidate delivery event, which means when the user sensor device indicates that the user is at an appropriate location they will receive content [0007].
periodically request, from the push content agent, updated sensor information (Johnson [0015]);  the reference teaches at [0015] that the shopper approaches the store and is proactively delivered relevant content. The reference does not explicitly teach “periodically requesting updated sensor information.” It would be obvious to modify the reference to explicitly teach periodically requesting updated sensor information because periodic updates of location using GPS sensor is inherent in the disclosure of detecting when a user is approaching a retail store as taught by Johnson, because the store is constantly requesting location updates so that they are aware of when to attempt content sharing.
identify, based on the updated sensor information and  independent of any content item, request for content, and activity of the computing device, a time window for the computing device during which push content items are authorized for presentation via the computing device (Johnson [0118][0090][0142]); See at least [0082] “Location field 704 contains a positional attribute of location information for which the associated content will be delivered.” See [0082] “Time criteria field 708 contains a time window( s ), or time interval( s ), for which the associated deliverable content is valid for delivery.” Lastly see [0142] “a specified time window as entered by the user, or automatically inserted as a parameter by the RDPS or SDPS.” See Claims 47, 51-54 where the reference teaches that GPS updates [sensor information] is communicated by cellular telephone interface. See also [0141] “If block 1554 determines that the event is for a situational location query, then block 1556 searches deliverable content database records 700 with parameters from the RDPS: positional attribute parameters from the RDPS with the location field 704 and direction field 706, time criteria with time criteria field 708, and so on.”
trigger, based on the time window identified, a request for push content items for presentation via the computing device over the identified time window (Johnson [0090][0091]): Where the system delivery constraints are location filed 704 and time criteria field 708. See also [0141] “If block 1554 determines that the event is for a situational location query, then block 1556 searches deliverable content database records 700 with parameters from the RDPS: positional attribute parameters from the RDPS with the location field 704 and direction field 706, time criteria with time criteria field 708, and so on.”
generate, responsive to the trigger that is independent of the computing device requesting content, and for the time window during which push content items are authorized for presentation via the computing device, a push selection process between a plurality of candidate push content items from a plurality of content providers to select and transmit audio content for presentation during the time window in a push content slot via the computing device (Johnson [0025][0021]). Where the content may be audio, video, graphical, textual, multimedia, intranet/internet web address( es) activated for transposable selection, image, or any combination thereof.
select, via the push selection process, a push content item comprising an audio content item from the plurality of candidate push content items based on the a likelihood engagement for each candidate push content item (Johnson [0091]) See at least “Only the user's interests, along with the RDPS situational location, will cause delivery of associated content.” See also [0025][0021]). Where the content may be audio, video, graphical, textual, multimedia, intranet/ internet web address( es) activated for transposable selection, image, or any combination thereof.
determine, based on an account identifier and the time window, a parameter used to control delivery of the selected push content item to the computing device of the account identifier (Johnson [0082][0089][0090]);
compare a value of the determined parameter with a threshold value to authorize the selected push content item for presentation in the push content slot via the computing device linked to the account identifier, wherein the parameter correlates the updated sensor information with engagement activity to determine the likelihood of engagement for the account identifier;  (Johnson [0065][0091]); Where the reference teaches “The present invention will automatically deliver the Starbucks configured content to any RDPS according to the representative's configurations, for example, when pedestrian 204 becomes in a specified proximity to the Starbucks location, encounters a specific location, travels in a manner which provides predictive information, heads in a specified direction at, to, or from a location, or the like, using positional attribute(s).” The reference also teaches “Only the user's interests, along with the RDPS situational location, will cause delivery of associated content.” The reference does not explicitly teach a threshold value, but the reference does teach that once a user’s interest is determined and the user is in a situational location, they will receive the relevant content. It would be obvious to modify Johnson to teach a threshold to authorize sending content because the goal is to send relevant information to a user to inspire a purchase.
provide, responsive to authorization of the selected push content item based on the comparison, via the computer network, the selected push content item for presentation in the push content slot via the computing device linked to the account identifier (Johnson [0154][0160])

Claim 22 and 32
Johnson discloses: 
wherein the computing device comprises a digital assistant (Johnson [0015]). Where a wireless handheld mobile device is disclosed.

Claim 23 and 33 
Johnson discloses: 
the data processing system to cause the computing device to present the push content item comprising the audio content item via an audio interface  (Johnson [0025][0021]). Where the content may be audio, video, graphical, textual, multimedia, intranet/internet web address( es) activated for transposable selection, image, or any combination thereof.

Claim 27 and 37 
Johnson discloses:
wherein a mode of delivery of the push content slot comprises at least one of video and audio  (Johnson [0025][0021]). Where the content may be audio, video, graphical, textual, multimedia, intranet/internet web address( es) activated for transposable selection, image, or any combination thereof.


Claim 28 and 38 
Johnson discloses:
determine a time stamp corresponding to establishing the push selection process; and retrieve, based on a lookup with the time stamp in an engagement data structure of the account identifier, the likelihood of engagement based on the time stamp, wherein the likelihood of engagement is generated based on historical network activity data for the account identifier (Johnson [0098]) Where the reference teaches “A transmission history data record 970 is maintained at the RDPS for all content that is received by the RDPS, and includes fields as shown. Date/time stamp field 972 is the time that content described by rec id field 976 was received by the RDPS [user device].”

Claim 29 and 39 
Johnson discloses:
retrieve, from a database in memory, a delivery control policy specifying the time window indicating a first time and a second time during which push content comprising audio is authorized for the account identifier (Johnson [0118]); See at least “Time criteria embodiments include any time window in history, a current time window ( of request, transmission of request, SDPS receipt of request, or processing the request), or a truncated precision time. Truncated precision time allows specifying time windows (e.g. 12:04 pm implies 4 minutes after 12:00 pm and additionally any number of seconds up to and not including 5 minutes after 12:00 pm).”
authorize the selected push content item comprising the audio content item responsive to a comparison of a time stamp corresponding to the request generated by the push trigger and the time window; and provide the selected push content item for presentation via  an audio interface responsive to the authorization (Johnson [0020]). See at least “As drivers become in reasonably close proximity to the sale, in the desired time window, advertisement content would be proactively delivered to a wireless RDPS installed, or handheld [mobile device], in the automobile.” See also [0082] “Time criteria field 708 contains a time window( s ), or time interval( s ), for which the associated deliverable content is valid [authorized] for delivery.”

Claim 24-26, 30, 34-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (2007/0005188) in view of Agrawal et al. (9,117,227).

Claim 24
Johnson disclose the limitations above but does not disclose the following. Agrawal teaches: 
receive a query based on acoustic input detected by an input interface of the computing device; and select the push content item based on the query (Agrawal [Column 13 Lines 15-25]). See “the message features module 311 recognizes a clip of a country music song in the background of a pickup truck ad, so the message is associated with a feature corresponding to the country music song.”
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Johnson to include acoustic input, as taught by Agrawal to improve message targeting and ease of user input.

Claim 25 
Johnson disclose the limitations above but does not disclose the following. Agrawal teaches:
wherein the acoustic input comprises spoken words  (Agrawal [Column 12 Lines 40-50]). See “the message is tokenized into keywords (or topics) through linguistic processing).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Johnson to include acoustic input, as taught by Agrawal to increase ease of user input.

Claim 26 
Johnson disclose the limitations above but does not disclose the following. Agrawal teaches: 
wherein the acoustic input comprises speech  (Agrawal [Column 13 Lines 5-15]). See “The message features module 311 may combine text-to-speech processing with tokenization and linguistic analysis to recognize message features from spoken words in message audio content). 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Johnson to include acoustic input, as taught by Agrawal to increase ease of user input.

Claim 30 
Johnson disclose the limitations above but does not disclose the following. Agrawal teaches:
determine, from a policy database, a first number of push content items previously provided for presentation via one or more computing devices linked to the account identifier during a predetermined time interval (Agrawal [Column 8 Lines 20-40]) See “(col 8 lines 20-40, the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, column 9 lines 45-55, a fatigue map that tracks which candidate messages an account holder has seen and when the candidate messages were seen);
determine, from  the policy database, a maximum number of push content items authorized for delivery to the account identifier during the predetermined time interval (Agrawal [Column 20 Lines 30-40]) See “and engagement (also known as pCTR, or predicted click-through)”
authorize, for presentation via an audio interface of the computing device, the selected push content item comprising the audio content item based on the first number less than the maximum number of push content items determined from the policy database (Agrawal [Column 8 Lines 20-40]) See “the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, col 5 lines 55-60, content contained in the expanded card message (e.g., by playing a video or audio file, column 24, lines 25-40, rolling time periods (e.g., last day, week, month, year). For example, if an account has more than a threshold number of impressions of a candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the notifications of Johnson to include maximum limits, as taught by Agrawal to avoid message fatigue. Further motivation is given by Agrawal in column 24 lines 25- 40, , if an account has more than a threshold number of impressions of an candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Claim 34 
Johnson discloses the limitations above but does not disclose the following. Agrawal teaches: 
receiving a query based on acoustic input detected by an input interface of the computing device; and selecting the push content item based on the query (Agrawal [Column 13 Lines 15-25]). See “the message features module 311 recognizes a clip of a country music song in the background of a pickup truck ad, so the message is associated with a feature corresponding to the country music song.” 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Johnson to include acoustic input, as taught by Agrawal to improve message targeting and ease of user input.

Claim 35 
Johnson discloses the limitations above but does not disclose the following. Agrawal teaches:
wherein the acoustic input comprises spoken words   (Agrawal [Column 12 Lines 40-50]). See “the message is tokenized into keywords (or topics) through linguistic processing).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Johnson to include acoustic input, as taught by Agrawal to increase ease of user input.

Claim 36 
Johnson discloses the limitations above but does not disclose the following. Agrawal teaches:
wherein the acoustic input comprises speech (Agrawal [Column 13 Lines 5-15]). See “The message features module 311 may combine text-to-speech processing with tokenization and linguistic analysis to recognize message features from spoken words in message audio content). 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Johnson to include acoustic input, as taught by Agrawal to increase ease of user input.

Claim 40 
Johnson discloses the limitations above but does not disclose the following. Agrawal teaches:
determining, from a policy database, a first number of push content items previously provided for presentation via one or more computing devices linked to the account identifier during a predetermined time interval (Agrawal [Column 8 Lines 20-40]). See “(col 8 lines 20-40, the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, column 9 lines 45-55, a fatigue map that tracks which candidate messages an account holder has seen and when the candidate messages were seen);
determining, from the policy database, a maximum number of push content items authorized for delivery to the account identifier during the predetermined time interval (Agrawal [Column 20 Lines 30-40]) See “and engagement (also known as pCTR, or predicted click-through)”
authorizing, for presentation via an audio interface of the computing device, the selected push content item comprising the audio content item based on the first number less than the maximum number of push content items determined from the policy database (Agrawal [Column 8 Lines 20-40]) See “the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, col 5 lines 55-60, content contained in the expanded card message (e.g., by playing a video or audio file, column 24, lines 25-40, rolling time periods (e.g., last day, week, month, year). For example, if an account has more than a threshold number of impressions of a candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the notifications of Johnson to include maximum limits, as taught by Agrawal to avoid message fatigue. Further motivation is given by Agrawal in column 24 lines 25- 40, , if an account has more than a threshold number of impressions of an candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.

Applicant Argues: 102

Respectfully, the Examiner has issued a rejection under 35 USC 103 using a single reference. See MPEP 1504.03 “A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.”

Applicant Argues: Johnson fails to disclose "an application executing on the computing device," much less "sensor information from a push content agent interfacing with [the] application executing on the computing device," "periodically request[ing], from the push content agent, updated sensor information," and "identify[ing], based on the updated sensor information and independent of any content item ... a time window for the computing device during which push content items are authorized for presentation via the computing device," as is recited in newly amended claim 21. 

Examiner respectfully disagrees. Johnson teaches a system (RDPS) that executes on a mobile device [application] in paragraph [0067]. Johnson teaches sensor information. See also [0010] where the GPS [sensor information] represents the candidate delivery event, which means when the user sensor device indicates that the user is at an appropriate location they will receive content [0007]. Also while Johnson does not explicitly teach ‘periodically,’ it would be obvious to modify the reference to explicitly teach periodically requesting updated sensor information because periodic updates of location using GPS sensor is inherent in the disclosure of detecting when a user is approaching a retail store as taught by Johnson, because the store is constantly requesting location updates so that they are aware of when to attempt content sharing. Lastly, the reference teaches “The present invention will automatically deliver the Starbucks configured content to any RDPS according to the representative's configurations, for example, when pedestrian 204 becomes in a specified proximity to the Starbucks location, encounters a specific location, travels in a manner which provides predictive information, heads in a specified direction at, to, or from a location, or the like, using positional attribute(s).” The reference also teaches “Only the user's interests, along with the RDPS situational location, will cause delivery of associated content.” The reference does not explicitly teach a threshold value, but the reference does teach that once a user’s interest is determined and the user is in a situational location, they will receive the relevant content. It would be obvious to modify Johnson to teach a threshold to authorize sending content because the goal is to send relevant information to a user to inspire a purchase.

Examiner acknowledges Applicant’s statements regarding the Double Patenting rejection. The rejection remains for consistency of the record. Additionally, Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending Application No.17/139728. Although the conflicting claims are not identical, they are not patentably distinct from each other. Please see above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681